ACCEPTED
                                                                                    03-15-00365-CV
                                                                                            6737256
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                9/1/2015 9:24:00 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            No. 03-15-00365-CV

                                    IN THE                        FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
            THIRD JUDICIAL DISTRICT COURT OF            APPEALS
                                                           9/1/2015 9:24:00 AM
                                                             JEFFREY D. KYLE
                             at AUSTIN, TEXAS                      Clerk




              JAMES C. MOSSER and MOSSER LAW PLLC,
                            Appellants

                                       v.

                                 BOB MIMS,
                                  Appellee


        APPEALED FROM THE 340th JUDICIAL DISTRICT COURT
                  TOM GREEN COUNTY, TEXAS

 APPELLANTS’ MOTION TO EXTEND TIME TO FILE ORIGINAL BRIEF

COMES NOW, Appellants, James C. Mosser, and Mosser Law PLLC, and

files this their Motion to Extend Time to File Original Brief, and in support

thereof would show the following:

                                INTRODUCTION

1.    Appellants are James C. Mosser, and Mosser Law, PLLC.

2.    Appellee is Bob Mims.

3.    There is no specific deadline to file this motion to extend time. See

      TEX. R. APP. P. 38.6(d).

APPELLANTS’ MOTION TO EXTEND TIME                                   Page 1 of 6
                           ARGUMENT & AUTHORITIES

4.    The Court has authority under Texas Rule of Appellate Procedure

      38.6(d) to extend the time to file a brief.

5.    Appellants’ Brief is Due on September 8, 2015.

6.    Appellants’ request an additional thirty days to file their brief,

      extending the time until Thursday, October 8, 2015.

7.    No extension has been granted to extend the time to file the

      Appellants’ Brief.

8.    Appellants filed a request to supplement the Clerk’s Record with the

      District Clerk of Tom Green County on August 31, 2015. A copy of

      that request is attached to this motion as “Exhibit A” and is

      incorporated in haec verba.

9.    Appellants need additional time to file its brief because the requested

      Supplement to the Record is essential to the arguments that

      Appellants intend to make in their brief.

10.   Supplementation of the Record is permitted when relevant items

      have been omitted from the clerk’s record. See TEX. R. CIV. P.

      34.5(c)(1). Any supplemental clerk’s record will be part of the

      appellate record. TEX. R. CIV. P. 34.5(c)(3).


APPELLANTS’ MOTION TO EXTEND TIME                                     Page 2 of 6
11.   In reviewing the documents included in the Clerk’s Record, Counsel

      for Appellants realized that additional documents in the record would

      be necessary to provide this Court with the most accurate record and

      to more fully support the Appellants’ Arguments.

12.   Appellants understand that this request to supplement is made one

      week before the brief would otherwise have been due. However, an

      appellate court must not refuse to file a supplemental clerk’s record

      because of a failure to timely request items to be included in the

      clerk’s record. TEX. R. CIV. P. 34.5(b)(4).

13.   Thus, appellants request the additional time to review the

      supplemental record and to incorporate the relevant portions of the

      this supplemental record into their brief.

                                 CONCLUSION

14.   The Appellants request for a Supplemental Clerk’s Record indicates

      a good faith belief that the Supplemental Record is necessary to the

      record put before this court, such that Appellants require additional

      time to review the record and to incorporate facts contained in the

      record into their brief.




APPELLANTS’ MOTION TO EXTEND TIME                                  Page 3 of 6
                                   PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellants ask the Court to

grant an extension of time to file their brief until Thursday, October 8, 2015.

Respectfully Submitted, MOSSER LAW PLLC


/s/ Paul J. Downey
James C. Mosser
Texas Bar No. 00789784
Nicholas D. Mosser
Texas Bar No. 24075405
Paul J. Downey
Texas Bar No. 24080659
2805 Dallas Parkway, Suite 220
Plano, Texas 75093
Tel. (972) 733-3223
Fax. (469) 626-1073
courtdocuments@mosserlaw.com

                        CERTIFICATE OF CONFERENCE

I hereby certify that I have conferred with Larry W. Bale, Counsel for
Appellee, by telephone on August 31, 2015 in accordance with TEX. R.
CIV. P. 10.5(a)(5), and he is opposed to this motion.

/s/ Paul J. Downey
Paul J. Downey.




APPELLANTS’ MOTION TO EXTEND TIME                                   Page 4 of 6
                         CERTIFICATE OF SERVICE

I hereby certify that on September 1, 2015, I served a copy of Appellants’
Motion to Extend Time to File Original Brief on the party listed below by
electronic service and that the electronic transmission was reported as
complete. My email address is courtdocuments@mosserlaw.com

/s/ Paul J. Downey
Paul J. Downey

Appellee
Bob Mims, represented by
Hay, Wittenburg, Davis, Caldwell & Bale, LLP
Larry W. Bale
Texas Bar No. 01629830
P.O. Box 271
San Angelo, Texas 76092
Tel. (325) 658-2728
lwb@hwdcb.com




APPELLANTS’ MOTION TO EXTEND TIME                                Page 5 of 6
EXHIBIT A: APPELLANT’S REQUEST FOR SUPPLEMENTAL CLERK’S
                         RECORD
Filed for Record
8/31/2015 6:29:13 PM
Sheri Woodfin, District Clerk
Tom Green County, Texas